Citation Nr: 0941765	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-21 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk




INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1968, including service in Vietnam from September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
denied the Veteran's claim for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is insufficient evidence on file 
to provide a final adjudication on the Veteran's claim.  

As an initial matter, although the claims file (specifically 
a March 2005 note from the Raleigh Vet Center) reflects that 
the Veteran received treatment for PTSD from the Raleigh VA 
Medical Center (VAMC), no records of such treatment appear in 
the record.  On remand, the RO should obtain these records 
and any other records of VAMC treatment received by the 
Veteran and pertinent to his claim.

Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a nexus between 
current symptomatology and the specific claimed in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred (unless the evidence 
shows that the veteran participated in combat and the 
stressor is combat related).  38 C.F.R. 3.304(f) (2009).  

The Veteran has consistently reported the same stressor 
details since filing his December 2004 claim.  Specifically, 
the Veteran reported in a lay statement and in a December 
2007 hearing that during June or July 1967 he was in Phan 
Thiet when he was sent to Landing Zone (LZ) Sandy.  He 
described having to run for a helicopter in order to escape 
the LZ when it came under fire and subsequently learning that 
individuals who remained behind were overpowered by 
combatants.  

The record indicates that while in Vietnam, the Veteran was 
assigned to the 135h Heavy Equipment Maintenance Company.  
The Veteran has reported that he was assigned to a temporary 
duty mission as part of a "contact team" to perform 
equipment maintenance in Phan Thiet, and from there to LZ 
Sandy -as part of a direct support mission to an operating 
unit of the First Cavalry Division.  It is therefore likely 
that although no contact team records exist detailing the 
attack and overrunning of LZ Sandy, it is probable that the 
incident is detailed in an after-action report of whatever 
superior unit was primarily responsible for LZ Sandy.

Because the claim remains open, the Veteran may submit any 
other information towards substantiation of any claimed 
stressors.

In December 2007, the Veteran testified before a Decision 
Review Officer (DRO).  During this hearing, the DRO stated 
(in regard to the Veteran's report of a stressor incident at 
LZ Sandy) that VA had "determined what day the camp was 
overrun, so we can kind of verify what you're saying."  It 
is not clear from the record whether such an incident was 
confirmed, or whether the above-quoted portion is a 
typographical error, as the record does not reflect any 
additional evidence of an event at LZ Sandy or an indication 
that the RO had verified any combat event at the LZ during 
the period of time the Veteran was at Phan Thiet.  Upon 
remand, the RO/AMC will clarify this issue.

In April 2008, the RO issued a Statement of the Case (SOC) 
confirming the denial of service connection on the grounds 
that no stressor incident could be verified.  After issuance 
of this SOC, the Veteran indicated that he was in receipt of 
Social Security benefits for PTSD and "war-time trauma."  
In May 2008, the RO determined that any information from the 
Social Security Administration (SSA) would not have probative 
value in regard to the matter on appeal and, as such, did not 
issue a Supplemental Statement of the case.  

No Social Security Administration (SSA) records, other than 
the two pages provided to the RO by the Veteran, have been 
associated with the claims file.  VA has a duty to obtain SSA 
records when they may be relevant.  Voerth v. West, 13 Vet. 
App. 117, 121 (1999).  The determination of the relevance of 
SSA records may only be made upon their receipt.  
Accordingly, the RO must contact the SSA and obtain, and 
associate with the claims file, copies of the Veteran's 
records regarding SSA benefits, including the complete 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2009).

In addition to obtaining additional records, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The claims file does not reflect that the Veteran has been 
afforded a VA examination for PTSD.  However, the Board 
observes that although the Veteran's service entrance 
examination in October 1965 is negative for any mention of 
mental or nervous disorders, his September 1968 exit 
examination reflects reported nervous trouble.  Further, a 
private treatment record from August 1981 notes that the 
Veteran experienced "some degree of post-traumatic stress 
disorder after discharge."  That history is reiterated in a 
January 1983 record of private treatment.  Other private 
medical records indicate that the Veteran received treatment 
for PTSD following the 1981 diagnosis.  In March 2005 a 
private physician provided a nexus opinion linking the 
Veteran's PTSD to reported in-service stressors.  Although 
there are multiple diagnoses of record, none of the entries 
indicate any concurrent review of the Veteran's file.  

The Veteran also testified in December 2007 that he was 
diagnosed with schizophrenia.  The claims folder does not 
contain records of such a diagnosis, which may be relevant to 
ascertaining if the Veteran has any psychiatric disorder 
related to military service.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (Holding in part that in the case of those 
claimants who were unrepresented at the time of filing of the 
claim, the application for service connection must be read 
broadly by VA adjudicators to encompass any diagnoses 
reasonably within the scope of the claimed specific 
disability. The Court noted that "multiple medical diagnoses 
or diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims," and that 
because a lay claimant is only competent to report symptoms 
and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for PTSD, 
schizophrenia, or any other mental 
disorder that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC must then obtain 
these records and associate them with the 
claims folder.

2.  Contemporaneously with completing the 
effort above, the RO/AMC will afford the 
Veteran an additional opportunity to 
submit any information that is not 
evidenced by the current record, as to 
his claimed stressors; this information 
should be as specific as possible and 
include event dates as well as the names 
and unit numbers of other people 
involved.  

The RO/AMC will request that the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), using any 
additional information provided by 
the Veteran, further research the 
Veteran's reported stressors.  The 
RO/AMC also must associate all 
stressor verification research with 
the claims file including, but not 
limited to, evidence regarding 
whether (and when) LZ Sandy was 
over-run.

The RO/AMC will also request that 
JSRRC research its archives to 
ascertain whether any subordinate 
unit or unit attached to the First 
Cavalry Division, operating in LZ 
Sandy near Phan Thiet, during the 
period from July through August 1967 
was overrun, as alleged by the 
Veteran.  

3.  The RO/AMC must contact the SSA and 
obtain, and associate with the claims 
file, copies of the Veteran's records 
regarding SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  The non-
existence or unavailability of such 
records must be verified by SSA.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).

4.  If and only if one or more of the 
Veteran's claimed stressors are 
substantiated, the RO/AMC will afford the 
Veteran a mental disorders examination, 
to determine whether he meets the 
criteria for a diagnosis of PTSD, and if 
so, whether the disorder is the result of 
an in-service stressor.  The following 
considerations will govern the 
examination:  

a.  The Veteran's claims file, 
to include a complete copy of 
this remand, must be provided 
to the physician designated to 
examine the Veteran, and the 
examination report or an 
addendum, should reflect 
consideration of the file.  

b.  The examiner must respond 
to the inquiry as to whether 
the Veteran's PTSD is a result 
of his service and if so, 
specify the stressor or 
stressors underlying such 
diagnosis in accordance with 
applicable diagnostic criteria.  
If the examiner cannot respond 
to this inquiry without resort 
to speculation, he or she 
should so state.  

5.	Following such development, the RO/AMC 
will review and readjudicate the 
claim.  

a.  As noted in Clemons, above, the 
RO/AMC must review any evidence 
obtained reflecting a diagnosis of 
schizophrenia or any other mental 
disorder, and determine if there is 
any information contained in such 
records which suggests that if the 
Veteran has any mental disorder 
other than PTSD, it was caused by 
any incident of active service.  

b.  The RO/AMC must enter specific 
findings clarifying whether, as 
reported during the December 2007 
DRO hearing, VA had determined the 
date that LZ Sandy was overrun, or 
whether such notation was the result 
of typographical or transcribing 
error.  

If any such action does not resolve the 
claim in the Veteran's favor, the RO/AMC 
shall issue the Veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The Veteran is advised that it is his responsibility to 
report for an examination and to cooperate in the development 
of the claim.  The consequences for failure to report for a 
VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the 
Veteran does not report for the aforementioned examinations, 
documentation should be obtained which shows that notice 
scheduling the examinations was sent to the last known 
address.  It should also be indicated whether any notice that 
was sent was returned as undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





 Department of Veterans Affairs


